Citation Nr: 0901492	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted a 50 percent evaluation for 
PTSD effective September 10, 2004.  

The veteran presented testimony before the undersigned 
Veterans Law Judge in November 2007.  A transcript of the 
hearing is of record.  


FINDING OF FACT

The veteran's PTSD causes deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent, and no higher, for 
service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings.  

Service connection was established for PTSD pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 with a 10 percent 
evaluation effective February 27, 1984.  See February 1985 
rating decision.  A 30 percent evaluation was subsequently 
established effective April 4, 2002.  See July 2002 rating 
decision.  The veteran filed a claim for increased rating 
that was received by the RO on September 10, 2004; pursuant 
to a December 2004 rating decision, the rating was increased 
to 50 percent, effective on the date the veteran's claim was 
received.  

The veteran contends that he is entitled to a rating in 
excess of 50 percent, as this rating does not reflect the 
true severity of his condition.  In pertinent part, he 
asserts that he cries a lot; cannot handle people very well 
and explodes easily; has nightmares and flashbacks; cannot 
watch the news because of the current war; re-experiences the 
traumatic events from his period of active service; has 
suicidal ideation such that his brother took all of his guns 
from his house; and does not socialize.  The veteran reports 
that he was purported to be a police threat by VA personnel 
and that he has had several incidents at his place of 
employment because of his hostile attitude, to include making 
a secretary cry and grabbing his boss.  He indicates that he 
was sent to anger management by his employer, which caused 
him to miss work.  The veteran also reports that he used to 
go to the VA once a month but is now only seen once every 
three to four months because he was in danger of being fired 
from his job.  Lastly, the veteran contends that he lives in 
a town of only two people and that he has significant 
problems with family relationships, relaying that one of his 
sons does not come to see him and the other son comes only 
occasionally.  See December 2005 notice of disagreement 
(NOD); November 2007 hearing transcript.  

Several lay statements have been submitted in support of the 
veteran's claim.  The veteran's brother reports that the 
veteran has been disassociated from his family ever since he 
returned from Vietnam and that family functions have not been 
the same.  He indicates that it appears the veteran lost 
interest with the family and is off in his own little world.  
The veteran's brother also indicates that the veteran is 
quick to anger and has had flashbacks.  See August 2005 
letter from D.R.J.  

The veteran's girlfriend reports that she and the veteran 
have been in a relationship for the past 19 years and that 
the veteran suffers from sleeplessness, nightmares, 
flashbacks, irritability, anger, and withdrawn and reclusive 
behavior.  She indicates that when she attempts to wake the 
veteran from sleep, he awakens in a combative state, ready to 
attack until he is aware of his surroundings.  She can only 
recall three occasions when the veteran has slept for more 
than four hours; nightmares and flashbacks have left him 
unnerved and edgy.  The veteran's girlfriend asserts that the 
veteran is reclusive, solitary and withdrawn and that they 
rarely socialize or go out for the evening.  She contends 
that when given the choice to interact with others in a 
social setting or stay at home, the veteran chooses to stay 
at home.  Small gatherings are tolerable and, generally, the 
veteran will leave get togethers for a period of time and 
return as if nothing had occurred.  The veteran's girlfriend 
also reports that the veteran appears anxious when emotions 
arise from any type of personal relationship and that he is 
leery of forming long-term friendships or relationships for 
fear of losing them.  She also indicates that the veteran has 
been involved in several altercations at work.  See November 
2005 letter from A.L.E.  

The veteran's friend reports that he served with the veteran 
in Vietnam and that he cares about him like a brother.  He 
indicates that one day in May 2004, he called the veteran and 
told him he was going to go and see him, which the veteran 
agreed to.  The veteran's friend reports, however, that when 
he got to the veteran's house, the veteran did not want to go 
out anywhere, so he left and went back home.  See June 2005 
letter from J.F.C.  

The Director of Personnel at the veteran's place of 
employment, Lake Land College, reports that the veteran has 
had a continual problem with his temper and anger management 
since he began employment there.  In fact, he has always been 
known as "hot tempered and explosive."  Quoting from the 
veteran's evaluations, "he voices his opinion in a 
confrontational manner" and when he disagrees with 
directives, "he goes off on tangents that interfere with 
work relationships in the department."  The Director reports 
that the veteran has had several written reprimands for 
vocalizing his opinions, crossing over into areas beyond his 
authority, insubordination, and failing to follow the proper 
chain of command.  There are also a few instances of other 
employees filing complaints about his abusive hand gestures 
and language; one employee filed a harassment complaint 
stating she was afraid of the veteran.  See December 2005 
statement from S.C.  

Another of the veteran's friends reports that when a group 
from the same platoon visited Washington, D.C. two years 
prior, the veteran just wandered off while they were visiting 
the Vietnam Memorial Wall.  In fact, the veteran had gotten 
into his truck and driven back to Illinois, leaving some of 
his personal effects at the hotel.  While he was there, 
though, the veteran's friend reported that the veteran 
flitted around like a nervous bird, pulled his cap low on his 
forehead, had his shoulders hunched up, had jerky, nervous 
movements, and was ready to bolt at the first sign of fire.  
See May 2005 letter from H.S.  

Pursuant to the General Rating Formula for Mental Disorders, 
a 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a) (2008).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (2008).

The medical evidence of record consists of VA treatment 
records from the Illiana Healthcare System/Danville VA 
Medical Center (VAMC) and a VA compensation and Pension (C&P) 
initial evaluation for PTSD examination conducted in November 
2004.  

The veteran was seen for individual therapy in the mental 
health clinic at the Danville VAMC on four occasions between 
December 2003 and August 2004.  In December 2003, he reported 
that he had stopped taking Paroxetine because he felt that it 
made him mean, but that he was willing to try another 
antidepressant.  Supportive therapy was conducted.  Mental 
status examination revealed that the veteran was oriented 
times three, had no active psychosis, had fair insight and 
judgment, and was not considered a danger to his self or 
others.  The assessment indicated that the veteran reported 
he got irritated easily and did not wish to cause trouble 
with others.  An Axis I diagnosis of PTSD was made.  

In February 2004, the veteran reported that he was still 
suffering from the symptoms of PTSD and was still irritable.  
Medication profile showed that he had not requested refills 
on medication.  The veteran stated that he would like to have 
something to calm him down when he has flashbacks and becomes 
irritable.  Mental status examination revealed that he was 
oriented times three, had no active psychosis, that insight 
and judgment were fair, and that he was not considered a 
danger to his self or others.  The same Axis I diagnosis was 
made.  

In May 2004, the veteran reported that he was not able to 
tolerate Sertraline and had stopped taking it.  He continued 
to have problems at work because of his irritability and 
exaggerated response.  Mental status examination was the same 
as the two previous notes; the assessment indicated that the 
veteran avoided situations that reminded him of his trauma, 
that he was irritable and had exaggerated startle response, 
that he felt distant from others, and that his sleep was 
impaired.  In August 2004, it was reported that the veteran 
had not been taking his medication as prescribed.  The same 
findings as in May 2004 were noted following mental status 
examination and assessment.  

The veteran's claims folder and medical records were reviewed 
during the November 2004 VA C&P examination.  The examiner 
reported that since the last C&P examination was conducted in 
2002, the veteran had been working in building maintenance at 
a community college in central Illinois.  He had been taking 
an anti-anxiety medication and mood stabilizer on a regular 
basis to manage the PTSD.  The examiner reported that the 
veteran's record show that he had about two years of 
psychological follow-up sessions to review the effectiveness 
of the medication.  The veteran reported that he had been 
having some difficulties with co-workers, to include an 
altercation with one that resulted in a three day suspension 
from the job and referral for an anger management class 
through a mental health counselor.  The veteran indicated 
that this was handled in one session, but admitted to having 
a low tolerance for frustration around people and expected 
his anger control problems to continue.  

The veteran reported that he had been cohabitating with a 
woman for 18 years and that they lived in a rural area where 
he stayed busy with chores.  He denied any current substance 
abuse or legal problems.  The veteran reported a significant 
degree of distress about frequent combat-related nightmares, 
said he had made a consistent effort to avoid discussing his 
memories of the war, and mentioned that it was haunting to 
think of incidents such as watching American soldiers raping 
village girls or of hauling a dead buddy out of the jungle 
for three days with the man packed in a body bag.  The 
veteran reported that he had discovered he did not like to go 
out anymore and that although a lot of people call, he rarely 
accepts social invitations.  He indicated that he was able to 
hold a job, but noted that while the boss loved his work, he 
hated the veteran's attitude.  

Mental status examination revealed that the veteran was alert 
and oriented to time, place and person.  Hygiene and grooming 
were appropriate, no abnormal movements were noted, and 
speech was rapid and the veteran appeared tense when 
referring to intrusive memories of traumatic events from the 
war.  The veteran noted that he rarely got enough sleep and 
continued to experience symptoms of hyperarousal such as 
nightmares and angry outbursts.  He continued to show 
symptoms of avoidance such as social withdrawal and 
restricted feelings of intimacy.  There was no evidence of 
hallucinations or delusions and no impairment of thought 
process or communication.  Intellectual and memory 
functioning were intact with no significant neurocognitive 
deficits noted.  The veteran was not suicidal or homicidal 
and judgment, reasoning and insight were good, but impulse 
control was noted to be tenuous, resulting in some moderate 
impairment in overall social and vocational functioning.  The 
VA examiner indicated that the veteran was able to manage his 
funds without supervision.  An Axis I diagnosis of PTSD was 
made and a Global Assessment of Functioning (GAF) score of 60 
was assigned.  The examiner noted that the veteran continued 
to fully meet the criteria for PTSD and that it was more 
likely than not that the chronic symptoms of PTSD, though 
partially managed through continuing psychiatric treatment, 
still posed serious obstacles to his adaptive ability and 
they continued to result in moderate impairment of his global 
level of functioning.  

A 20 minute PTSD consult was conducted on November 2, 2005 by 
the mental health clinic.  The veteran was under the mistaken 
impression that he was in the PTSD clinic to take care of 
missing military information.  A complete mental status 
examination could not be completed because the veteran chose 
to leave and take care of important paperwork issues.  The 
examiner indicated that from what could be ascertained during 
the brief interview, the veteran was alert and oriented time 
three.  Dress was casual but appropriate and the veteran was 
well-groomed.  Speech was clear, coherent and relevant; eye 
contact was good; mood was anxious; affect was within normal 
limits, congruent to mood and nonlabile; thought processes 
were logical and goal-directed; thought content was within 
normal limits with no signs or reports of hallucinations, 
delusions, paranoia or suicidal or homicidal ideation, intent 
or plan; memory appeared grossly intact; judgment and insight 
appeared good; and the veteran did not appear to be a 
significant risk for harm to himself or others.  Axis I 
diagnoses of PTSD and depressive disorder, not otherwise 
specified (NOS) were made and a questionable GAF score of 60 
was assigned.  

A November 30, 2005 PTSD evaluation interview note reveals 
that the veteran was seen for 50 minutes of individual 
psychotherapy, at which time his overall status, concerns, 
and major problems were discussed.  A biopsychosocial 
assessment was started and the veteran was educated on PTSD 
and therapy.  The veteran consented to return for further 
assessment and treatment for PTSD.  Mental status examination 
revealed that the veteran was alert and oriented times three.  
Dress was casual but appropriate and the veteran was well-
groomed.  Speech was clear, coherent, and relevant; eye 
contact was good; mood euthymic; affect was within normal 
limits, congruent to mood and non-labile; thought processes 
were logical and goal-directed; thought content was within 
normal limits without signs or reports of hallucinations, 
delusions, paranoia, or suicidal or homicidal ideation, 
intent or plan.  Memory appeared grossly intact, judgment and 
insight appeared good, and the veteran did not appear to be a 
significant risk for harm to self or others at that time.  An 
Axis I diagnosis of PTSD was made and a GAF score of 55 was 
assigned.  The plan was for the veteran to return to the PTSD 
clinic for continued assessment and individual therapy and to 
continue with medical and psychiatric care.  

The veteran was seen on December 2, 2005 with complaint of 
moodiness, aggression and poor sleep.  He reported that he is 
often mean and freely admitted that he did not like people.  
The veteran also reported that he tried to kill his ex-wife 
in 1984, that he had tried to cut off his girlfriend's hands, 
that he had choked his son, and that he had made people who 
work with him cry.  He also indicated that he had been 
temporarily relieved of his work duties on many occasions 
because of his "hostile attitude."  The veteran's past 
medical history was remarkable for PTSD, depression, anger 
and problems with aggression.  He reported that he was 
divorced and had two children that he did not see much.  The 
veteran also indicated that he was employed at a junior 
college as a janitor.  He reported drinking a total of a six-
pack of beer a week, less than in the past, and indicated 
that beer helped him relax.  The veteran also admitted to 
smoking marijuana on occasion.  See physician's history and 
physical note.  

A December 15, 2005 mental health treatment note reports that 
the veteran had a history of combat-related PTSD and alcohol 
abuse.  His records were reviewed and showed a long-standing 
pattern of violent and/or aggressive behavior.  On 
questioning, the veteran reported that he only drank 
occasionally and did not consider this a current problem, 
though it was so in the past.  The veteran reported that he 
continued to feel angry much of the time and that he 
experienced intrusive thoughts and combat-related nightmares.  
He indicated that Clonazepam was moderately effective in 
allowing him to rest at night.  The veteran reported that he 
was working as a janitor at a junior college but noted that 
he was "about to be fired" for his difficult attitude.  He 
stopped taking Depakote about one month prior because of 
diarrhea, which resolved after discontinuing the medication.  
Mental status examination revealed that the veteran was alert 
with intermitted eye contact and dysphoric mood.  Affect was 
mildly hostile but the veteran denied any current suicidal or 
homicidal ideation.  Thoughts were organized and goal 
oriented.  The plan was to continue Celexa and discontinue 
Depakote.  Joining a PTSD group or coming for individual 
therapy was discussed, but the veteran indicated that he 
could not at that time due to his job.  The plan was for the 
veteran to consider PTSD group therapy if feasible in the 
future.  

Psychotherapy was conducted in July 2006, at which time the 
veteran reported that his girlfriend had left two months 
prior following an incident where he had been drunk and 
threatened her.  The veteran reported that they had known 
each other for several years and that his girlfriend tended 
to come back.  He also indicated that he had the same job of 
17 years, that he avoided crowds and had severe insomnia and 
nightmares two to three times a night.  Mental status 
examination revealed that the veteran was casually dressed 
and groomed, had good eye contact, and was communicative.  
Speech, language, thought process and content were normal and 
the veteran denied any delusions, hallucinations or suicidal 
or homicidal ideation.  Affect was somewhat depressed and 
anxious, cognitive functioning was good, self esteem was low, 
judgment was impulsive, and insight was limited.  The 
assessment made was that the veteran still had signs and 
symptoms (s/s) of PTSD.  The plan was to continue with 
outpatient treatment to avoid hospitalization.  See mental 
health treatment note.  

An October 2006 mental health treatment note reveals that a 
45 to 50 minute psychotherapy session was conducted and that 
the veteran's PTSD and depression were treated that that 
time.  The veteran reported that he did not feel Trazodone 
was helping and stated that Citalopram gave him diarrhea, so 
he stopped taking it.  Mental status examination revealed 
that the veteran was casually dressed and groomed.  He had 
good eye contact and was communicative.  Speech, language and 
thought process and content were normal.  The veteran denied 
any delusions, hallucinations, and suicidal or homicidal 
ideation.  Affect was somewhat depressed and anxious, 
cognitive functioning was good, self esteem was low, judgment 
was impulsive, and insight was limited.  The examiner noted 
that dreams and nightmares were a frequent problem.  

In November 2006, the veteran was seen at the ambulatory care 
clinic and was noted to have a history of aggressive 
behavior.  See record from Danville VAMC.  
A February 2007 mental health treatment note reveals that the 
veteran reported having cut down on his drinking to two beers 
every weekend and had stopped smoking cigarettes for almost 
three weeks.  He indicated that he was willing to continue 
the patch and try nicotine gum.  The veteran reported that 
his symptoms were the same with no change in PTSD and 
depressive mood.  He denied any specific problems related to 
depression and described his mood as up and down.  The 
veteran also denied any suicidal or homicidal ideation or 
plan, any other psychiatric difficulties, or any side effects 
from medications.  He reported working as a snow plower 
during the winter or snow season.  Mental status examination 
revealed that the veteran was oriented times three; affect 
was in full range; speech was normal in tone and volume; 
thought processes were logical and sequential; and judgment 
and insight were improved.  Axis I diagnoses of PTSD, major 
depressive disorder, alcohol abuse and tobacco use disorder 
were made and a GAF score of 60 was assigned.  The veteran 
was to continue the same medications without change, continue 
supportive counseling for emotional well-being, and return to 
the mental health clinic in three months or as needed.  

The evidence of record supports the assignment of a 70 
percent evaluation for PTSD.  As an initial matter, the Board 
acknowledges that throughout the course of the veteran's 
appeal, only four examiners assigned a GAF score to the 
veteran's symptomatology.  On three of the four occasions, a 
score of 60 was assigned; the remaining score was 55.  See VA 
treatment records; November 2004 VA examination report.  
Scores between 51 and 60 represent moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).  The Board notes, 
however, that GAF scores generally reflect an examiner's 
finding as to the veteran's functioning score on that day 
and, like an examiner's assessment of the severity of a 
condition, are not dispositive.  Rather, the GAF score must 
be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a) (2008).

In this case, the subjective symptoms exhibited by the 
veteran and reported by those who know him well include 
nightmares; flashbacks; sleeplessness; irritability; anxiety; 
problems with anger management; exaggerated startle response; 
significant problems with family relationships (avoidance of 
family; problems with girlfriend; only one of two sons 
visits); withdrawn and reclusive behavior; avoidance; an 
aversion to forming long-term friendships or relationships; 
tenuous impulse control; depression; low self esteem; 
impulsive judgment; limited insight; a long-standing pattern 
of violent and/or aggressive behavior; and difficulty getting 
along with people.  See May 2005 letter from H.S.; June 2005 
letter from J.F.C.; August 2005 letter from D.R.J; November 
2005 letter from A.L.E; VA treatment records; VA C&P 
examination report.  

In addition, though the veteran has been employed during the 
appeal period, the Director of Personnel at the place of his 
employment reported that the veteran has had a continual 
problem with his temper and anger management; that he is 
known as "hot tempered and explosive;" that his evaluations 
reveal a confrontational manner and interferences with work 
relationships; that he has had several written reprimands for 
vocalizing his opinions, crossing over into areas beyond his 
authority, insubordination, and failing to follow the proper 
chain of command; that other employees have filed complaints 
about his abusive hand gestures and language; and that one 
employee filed a harassment complaint stating she was afraid 
of the veteran.  See December 2005 statement from S.C.  

The Board finds that these symptoms in total approximate the 
criteria for the assignment of a 70 percent rating, effective 
from September 10, 2004.  The Board does not find, however, 
that a rating in excess of 70 percent is warranted, as there 
is no evidence of total occupational and social impairment.  
Rather, the veteran has been employed throughout the entire 
appeal period despite reported problems at work, he maintains 
a relationship with his brother and one of his sons, and he 
has been with the same woman for approximately 19 years.  
Moreover, none of the mental status examination reports of 
record show that the veteran meets any of the criteria listed 
for the 100 percent rating.  Mental status examinations show 
that he was oriented times 3, that he had no hallucinations 
or delusions and there was no persistent danger of hurting 
self or others.  Additionally, he has the ability to perform 
activities of daily living.  Based on the foregoing, the 
Board does not find that the evidence more nearly approximate 
the criteria for the next higher, or 100 percent, rating.  

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The veteran's PTSD symptoms cause impairment in occupational 
and social functioning.  Such impairment however, is 
contemplated by the rating criteria, which reasonably 
describe the veteran's disability.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the December 2004 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence needed to substantiate a claim for increased 
rating and of his and VA's respective duties in obtaining 
evidence.  See October 2004 letter.  The veteran was provided 
with the General Rating Formula for Mental Disorders in the 
November 2006 statement of the case (SOC); in a March 2006 
letter, the veteran was notified that disabilities are rated 
on the basis of diagnostic codes, was told of the need to 
present evidence to meet the rating criteria and to establish 
an effective date of an award, and was provided the general 
rating formula for mental disorders.  The Board finds that 
the veteran has showed actual knowledge of the criteria for 
evaluating his PTSD, and his representative specifically 
argued that a higher rating was warranted under the relevant 
diagnostic criteria during the November 2007 hearing.  
Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the veteran's VA treatment records have been obtained and 
he was afforded an appropriate VA examination in connection 
with his claim.  The Board acknowledges the argument raised 
by the veteran's representative during the November 2007 
hearing, namely that a new VA examination should be conducted 
due to the span of time that had elapsed since his last 
examination.  The Board disagrees, as the veteran indicated 
that his condition had not worsened, but rather was about the 
same, as at the time of the November 2004 examination.  See 
November 2007 hearing transcript.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.



For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

A rating of 70 percent, and not higher, for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


